DETAILED ACTION

Specification
The figure description is objectionable. As per 1503.01 section II of the MPEP, the figure description must describe the views of the drawing clearly and accurately. Specifically, there is a grammatical error in the figure description of figure 1. Thus for clarity of disclosure, the description of the drawings should be amended to read:
-- Figure 1 is a side perspective view of the bracket connector in accordance with the present invention; --

The description of broken line portions of the drawings as being for “illustrative purposes” is objectionable. “Illustrative purposes” does not clearly describe the purpose of the broken lines because in a design patent, the drawings are the illustration of the claim. In essence, the entire drawing disclosure is for illustrative purposes, as it illustrates the claim. Therefore, a description of a discrete portion - in this case, broken line subject matter - of that drawing as being for illustrative purposes only does not clearly describe or clarify the meaning of that portion.

For clarity, and to conform with the requirements set forth in MPEP 
§1503.02 and 1503.01 II, the broken line description should be amended to clearly describe the purpose of the broken lines (such as illustrating unclaimed portions of the article or illustrating unclaimed environment). Therefore the statement immediately preceding the claim should be amended to read as follows:
--The broken lines illustrate portions of the BRACKET CONNECTOR and form no part of the claimed design.--

Claim Rejections - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steering Pro Shop AGR Performance Steering on Youtube.com because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Steering Pro Shop AGR is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne, Inc., 256 F. 3d 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway, supra.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

References
The references cited as art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html. As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.

Conclusion
The claimed design is rejected under 35 U.S.C. § 102(a)(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, April Rivas, can be reached at (571) 270-0232. The examiner’s supervisor, Jeffrey Asch, can be reached at (571) 272-2632.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921